ANDERSON, Circuit Judge
(dissenting). Plaintiff is the assignee of the same inventor as are defendants. Assuming defendants to be estopped to deny the validity of plaintiff’s patents, they are not estopped to claim that, properly construed, no one of them covers defendants’ device. Westinghouse Co. v. Formica Insulation Co., 266 U. S. 342, 45 S. Ct. 117, 69 L. Ed. 316. Present counsel for plaintiff drew plaintiff’s patents, after full knowledge of the construction and mode of operation of defendants’ machine, in an obvious attempt to make some of the 204 claims read on defendants’ device. In fact, plaintiff’s patents make but slight advance in the old art of step-by-step folding machines. The majority opinion contains no adequate description of defendants’ device. This machine warrants the claim of defendants’ counsel that the inventor “struck out an entirely new line, discarding all preconceived ideas which formed the basis of the step-by-step folding machines, and has produced a machine of a new genus.” It is one of the most ingenious inventions I have ever seen. I regard it as a pioneer. It is, both in structure and in operation, radically different from plaintiff’s step-by-step machines. In general, it consists of peculiar cam-shaped wheels, operating in planetary fashion, feeding the stock continuously and not intermittently as do the plaintiff’s machines. It does not “remain idle” — “practically stationary” — an instant, as the specification in patent No. 1,527,315 of plaintiff’s machine sets out. There is no room for the doctrine of equivalents, even if the two machines do produce the same result, which I doubt. Hubbell v. United States, 179 U. S. 77, 21 S. Ct. 24, 45 L. Ed. 95; Electric Railroad Signal Co. v. Hall Railroad Signal Co., 114 U. S. 87, 5 S. Ct. 1069, 29 L. Ed. 96; Diamond Power Specialty Co. v. Merz Capsule Co. (C. C. A.) 276 F. 274, 276; C. F. Mueller Co. v. Clermont Mach. Co. (D. C.) 20 F.(2d) 413, 415, affirmed (C. C. A.) 20 F.(2d) 416.
It cannot be too emphatically stated that plaintiff’s and defendants’ machines have only one thing in common; that is, that both are intended to fold leather or binding strips. The inventive idea is entirely different. No one familiar with the art could, from the plaintiff’s patent, conceive defendants’ machine; plaintiff furnishes no instruction— either in drawings, specification, nor method claims — how to make the defendants’ device. Study of plaintiff’s elaborate patent (No. 1,527,315) leaves the student an entire stranger to defendants’ peculiar combination of wheels, so shaped and notched as to fold leather. This ends the case for plaintiff, as Judge Morton held.
I regard the experiment in this court, on which the majority opinion rests, as entirely beside the mark. But I do not agree with the result reached through that experiment, nor with the implied criticism of the court below. I think the rulings of that court were entirely sound and proper; that the judge declined no demonstration pertinent to the issue he was trying. He ruled that, as the defendants had *651a roller with a notch in it, “the notch increases the clearance and reduces the pressure at the point where the notch appears.” This made it immaterial whether you could “put the point of a pin in there” between the roller and the stock. Nor do I agree “that the test was fair and the proof indubitable.” The silk thread might have caught in various ways, even if the notches are deep enough to straddle. The experiment made no impression whatever on me. I refer to it now only to say that I do not agree with the inferences drawn from it by my colleagues.